Opinion issued April 21, 2011
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00064-CR
———————————
SCOTT
WAYNE COVINGTON, Appellant
V.
THE STATE OF TEXAS, Appellee

 

 
On Appeal from the 177th District Court 
Harris County, Texas

Trial Court Cause No. 1199812
 

MEMORANDUM OPINION
Appellant, Scott Wayne Covington, has filed a motion
to dismiss the appeal.  See Tex.
R. App. P. 42.2(a).  We have not
issued a decision in this appeal.  The
Clerk of this Court has sent a duplicate copy to the trial court clerk. Id.
Accordingly, we dismiss the appeal.  See Tex. R. App. P. 43.2(f).  We dismiss any pending motions as moot.
We direct the Clerk to issue the mandate within 10 days of
the date of this opinion.  See Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices
Alcala and Bland.
Do not publish. 
 Tex. R. App. P. 47.2(b).